TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00382-CR
NO. 03-04-00383-CR
NO. 03-04-00384-CR
NO. 03-04-00385-CR
NO. 03-04-00386-CR
NO. 03-04-00387-CR




James Lee Cinnamon, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF CONCHO COUNTY, 119TH JUDICIAL DISTRICT
NOS. 1456, 1457, 1458, 1459, 1460 & 1461
HONORABLE BEN WOODWARD, JUDGE PRESIDING




O R D E R
PER CURIAM
On January 5, 2005, this Court ordered appellant’s counsel to tender a brief in these
causes no later than March 3, 2005.  Counsel did not comply with this order.  Instead, he has twice
moved for a further extension of time for filing.  Finding an extension of time to be justified despite
the Court’s previous order, the fourth motion for extension of time is granted and the third motion
is dismissed.
Appellant’s counsel, Mr. Paul S. Parker, is ordered to tender a brief in this cause no
later than April 12, 2005.  No further extension of time will be granted.  Counsel is reminded that
the failure to obey an order of this Court may result in an order to show cause why he should not be
held in contempt.
It is ordered April 4, 2005.
 
Before Chief Justice Law, Justices Patterson and Puryear
Do Not Publish